Title: To George Washington from Colonel Richard Butler, 19 July 1779
From: Butler, Richard
To: Washington, George


        
          Sir
          Fort Montgomery [N.Y.] 9 OClock july 19th 1779
        
        Genl Wayne being Indisposd, desires that I inform your Excellency that I Remaind to See the whole of the Troops off the ground & just as the last Party movd A Canonade from the Enemys Ships began to Cover their landing, at 5 OClock—they took Imediate Possesion of the Point & Dismantled works, Confining themselves within the morass that incircles the Point, on which they placd guards & Confind themselves within their Sentries, I observd Some officers buisy pointing from pl⟨ace⟩ to Place as if they were Directing the Repair of the w⟨orks.⟩ I Counted fifty Eight Sail of Shipping Difft kinds ⟨mutilated⟩, About 20 of which were Square Rigd & Abot 10 of these I took to be frigates & Sloops of war from 18 to 30 Guns—I think they had landed About 600 men & were Still very buisy—landing, four large Transports wer very full of men that I think none had been Sent from, as the boats were Still Plying from other Vessels; they have many Gallies & Armd boats, The General thot it Absolutely Necessary your Excellency Should have this Intelligince Imediatly & have given it of Circumstantially as in my Power. I Am with Respect your Excellencys most obedt Hbl. st
        
          Richd Butler Col.light Infty
        
        
          its my Opinion they will Soon move for west Point from the Number of Small Sail boats they have as the[y] had no need for these to land at S[t]ony Point and they are Empty.
        
      